Title: From John Adams to George Thatcher, 28 May 1798
From: Adams, John
To: Thatcher, George



To the Inhabitants of the Town of Wells in the State of Massachusetts—GentlemenPhiladelpa. May 28th 1798

Your Address to the President and Congress has been presented to me, by your Representative in Congress Mr: Thatcher.
Unanimous resolutions, at a legal meeting of one of our Towns, cannot pass, without a real unanimity in opinion and Sentiment, those of the respectable town of Wells upon this occasion, are Very satisfactory—
The Agents of a foreign Nation, have had too much color, for boasting of their intrigueing Talents, and of having a party in this Country, devoted to their Interest—
Your unshaken attachment, to your Country, Constitution, and Laws, your Approbation of the Measures of the Supreme Executive authority of the Nation, and Resolution to afford every support, in your power, are as honorable to your Characters, as they must be satisfactory to the Nation and its Government—

John Adams